Miller, Ch. J. —
The court, among other instructions to the jury, charged as follows: “If you find that the store of the witnesses, S. E. & John Johnson, was burglariously entered, about the night of the 3d of February, 1873, and a large quantity and variety of goods' stolen therefrom, and that the following June, different portions and variéties of the same goods were found in the premises of the accused, and you further find that the defendant has been unable to give any reasonable explanation of how he came by such possession, then such facts should be regarded by the jury as raising a strong presumption that the defendant was himself guilty of feloniously taking the property.”
This instruction is erroneous. The rule is well settled that the recent possession of stolen property, unaccounted for, is a strong presumption, or prima fade evidence, of guilt. Warren v. The State, 1 G. Greene, 106; The State v. Taylor, 25 Iowa, 273; The State v. Brady, 27 Id., 126; Jones v. The People, 12 Ill., 259; Commonwealth v. Millard, 1 Mass., 6; 3 Greenleaf’s Ev., §§ 31, 32, 33.
*219What is to be deemed recent possession depends very much upon the character of the goods stolen. If they are such as pass readily from hand to hand, the possession, in order to raise a presumption of guilt, should be much more recent that than if they were of a class of property that circulated more slowly or is rarely transmitted. There may be cases where the possession is so long after the commission of the crime, that a court will refuse to submit the question to the jury— deciding as a matter of law, that the possession is not recent —but in all other cases the question is one of fact, to be submitted to' the jury. See Rex v. Partridge, 7 Car. & P., 551; The State v. Bennett, 3 Brevard, 514; The State v. Jones, 3 Dev. & Bat., 122; Rex v. Adams, 3 Car. & Pa., 600; Regina v. Cruttenden, 6 Jurist, 267; Commonwealth v. Montgomery, 11 Met., 534; Engleman v. The State, 2 Ind., 91; Price v. The State, 846.
The instruction was erroneous, in that it directed the jury that, as a matter of law, proof of possession of part of the stolen goods four months after the commission of the crime was recent possession, from which a strong presumption of guilt arose, unless the possession was satisfactorily explained. The judgment must, therefore, be reversed, and a new trial ordered.
Reversed.